Exhibit 21 Subsidiaries of MGM Resorts International Listed below are the majority-owned subsidiaries of MGM Resorts International as of December 31, 2016.The names of certain subsidiaries have been omitted because considered in the aggregate as a single subsidiary they would not constitute a significant subsidiary. Blue Tarp reDevelopment, LLC Massachusetts MGM Springfield reDevelopment, LLC Massachusetts Beau Rivage Resorts, LLC Mississippi Destron, Inc. Nevada MGM Grand (International), Pte Ltd. Singapore MGM Resorts International Marketing, Inc. Nevada MGM Resorts International Marketing, Ltd. Hong Kong Las Vegas Arena Management, LLC Nevada Mandalay Resort Group Nevada 550 Leasing Company II, LLC Nevada Circus Circus Casinos, Inc. Nevada Diamond Gold, Inc. Nevada MGM Elgin Sub, Inc. Nevada MGM Resorts Aircraft Holdings, LLC Nevada Galleon, Inc. Nevada Mandalay Corp. Nevada Mandalay Employment, LLC Nevada Mandalay Place LLC Nevada MGM Resorts Festival Grounds, LLC Nevada MGM Resorts Festival Grounds II, LLC Nevada MGM Resorts Mississippi, Inc. Mississippi M.S.E. Investments, Incorporated (“MSE”) Nevada Nevada Landing Partnership Illinois Gold Strike L.V. Nevada Victoria Partners Nevada Arena Land Holdings, LLC Nevada New York-New York Tower, LLC Nevada Park District Holdings, LLC Nevada New Castle Corp. Nevada Ramparts, Inc. Nevada Vintage Land Holdings, LLC Nevada Metropolitan Marketing, LLC Nevada MMNY Land Company, Inc. New York MGM CC, LLC Nevada MGM Grand Detroit, Inc. Delaware MGM Grand Detroit, LLC Delaware MGM Grand Hotel, LLC Nevada Grand Laundry, Inc. Nevada MGM Grand Condominiums,LLC Nevada MGM Grand Condominiums II, LLC Nevada MGM Grand Condominiums III, LLC Nevada Tower B, LLC Nevada Tower C, LLC Nevada MGM Growth Properties LLC Delaware MGM Growth Properties OP GP LLC Delaware MGM Growth Properties Operating Partnership LP Delaware MGP Finance Co-Issuer Inc. Delaware MGP Lessor Holdings, LLC Delaware MGP Lessor, LLC Delaware MGM Hospitality, LLC Nevada MGM Hospitality Global, LLC MGM Hospitality International, LP MGM Hospitality International, GP, Ltd. Nevada Cayman Islands Cayman Islands MGMHospitality Holdings, LLC Dubai MGM Hospitality Development, LLC Dubai MGM Hospitality International Holdings, Ltd. Isle of Man MGM Asia Pacific Limited (f/k/a MGM Resorts China Holdings Limited) Hong Kong MGM(Beijing) Hospitality Services, Ltd. Beijing MGM Hospitality India Private, Ltd. India MGM International, LLC Nevada MGM Resorts International Holdings, Ltd. Isle of Man MGM China Holdings, Ltd. Cayman Islands MGM Resorts Japan, LLC Japan MGM Resorts West Japan, LLC Japan MGM Lessee, LLC Delaware MGM National Harbor, LLC Nevada MGM Resorts Advertising, Inc. Nevada VidiAd Nevada MGM Resorts Arena Holdings, LLC Nevada MGM Resorts Development, LLC Nevada MGM Resorts Global Development, LLC Nevada MGM Resorts International Operations, Inc. Nevada MGM Resorts Land Holdings, LLC Nevada MGM Resorts Interactive, LLC Nevada MGM Resorts Regional Operations, LLC MGM Resorts Retail Nevada Nevada MGM Resorts Sub 1, LLC MGM Public Policy, LLC Park Theater, LLC Grand Garden Arena Management, LLC MGM Resorts Venue Management, LLC MGM Springfield, LLC Nevada Nevada Nevada Nevada Nevada Massachusetts MGMM Insurance Company Nevada Mirage Resorts, Incorporated Nevada AC Holding Corp. Nevada AC Holding Corp. II Nevada Bellagio, LLC Nevada LV Concrete Corp. Nevada MAC, CORP. New Jersey Marina District Development Holding Co., LLC New Jersey Marina District Development Company, LLC (dba Borgata) New Jersey MGM Resorts Aviation Corp. Nevada MGM Resorts Corporate Services Nevada MGM Resorts International Design Nevada MGM Resorts Manufacturing Corp. Nevada MH, Inc. Nevada M.I.R. Travel Nevada MGM Resorts Vacations, LLC Nevada Mirage Laundry Services Corp. Nevada 350 Leasing Company I, LLC Nevada Project CC, LLC Nevada Aria Resort & Casino, LLC Nevada CityCenter Facilities Management, LLC Nevada CityCenter Realty Corporation Nevada CityCenter Retail Holdings Management, LLC Nevada Vdara Condo Hotel, LLC Nevada New York-New York Hotel & Casino, LLC Nevada Vintage Land Holdings II, LLC Nevada PRMA, LLC Nevada PRMA Land Development Company Nevada The Mirage Casino-Hotel, LLC Nevada The Signature Condominiums, LLC Nevada Signature Tower I, LLC Nevada Signature Tower 2, LLC Nevada Signature Tower 3, LLC Nevada Vendido, LLC Nevada
